Citation Nr: 0523025	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic left 
ankle/heel disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
March 1954 to March 1957.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.

The veteran provided testimony before a Hearing Officer at 
the RO in October 2004; a transcript is of record.

The veteran provided further testimony before a Veterans Law 
Judge at the RO in June 2005; a transcript is of record.  At 
that time, the veteran also provided testimony on issues of 
entitlement to service connection for rhinitis and 
hammertoes, neither of which has yet been perfected on 
appeal.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue.

2.  Evidence and medical opinions raise a doubt that the 
veteran's current chronic left ankle/heel problems are 
reasonably attributable to an in-service injury.



CONCLUSION OF LAW

A left heel/ankle disorder is the result of service.  38 
U.S.C.A. §§ 1110, 5103 (West 1991 and Supp. 2003); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
VA must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The file shows that in numerous incidents of correspondence 
between RO and the veteran, and in the SOC and SSOCs which 
were undertaken during the course of this appeal, and at two 
personal hearings, the veteran was fully informed of the 
evidence necessary to substantiate his claim and of his and 
VA's respective obligations to obtain different types of 
evidence.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Moreover, the Board observes that the appellant did not 
identify any additional evidence that needed to be obtained 
and the Board finds that there is no additional evidence to 
obtain.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  


Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

From the outset, the Board would note that the statements of 
record from the veteran, including the testimony provided by 
him and his wife, are entirely credible.  

Unfortunately his service records are very limited.  Those 
records in the file do not reflect a left ankle or heel 
injury.  He had some toe surgery.

The veteran has described his inservice left heel injury in 
great detail on several occasions; all of these are of 
record.  In general, the incident occurred during "wet wet" 
training and involved a Peter-boat which was bobbing up and 
down in high seas; when he jumped into it, the boat hit him 
on the left heel.  He was treated by a corpsman.  Since then, 
he had developed more and more difficulties with the area.  

He has also specified that the incident was while he was on 
the USS ROCKWALL (APA 30), and it was witnessed by another 
named Marine.  He indicated that he had been told at the time 
that he had a sprained ankle, but that X-rays taken by Dr. A 
at a later date confirmed the presence of additional injury.  
He indicated that thereafter, he was limited in his duty, and 
although he could not type a word, and had been trained as an 
engineer equipment mechanic, ended up as company clerk.  He 
said that he was given a limited profile and because he could 
not do the job he was supposed to do, they ended up giving 
him the clerk's job for which he was utterly unqualified but 
he did the best he could.

The veteran's service documentation confirms that he was in 
fact trained as an engineer equipment mechanic, and indeed 
ended up as a company clerk.  The rest of the allegation is 
rendered thus even more plausible.

Extensive more recent clinical reports are in the file 
relating to his care for left heel and ankle problems.

A letter is of record, dated in February 2004, from LMA, 
M.D., who has been the veteran's orthopedic surgeon since 
April 2003.  The veteran was noted to have been treated for 
some time prior to that time for chronic left heel and 
Achilles' tendon insertion discomfort.  

Dr. A stated that: 

He noted an original history of injury 
that occurred while involved with 
military activity in 1954.  He noted 
ongoing symptoms following this injury in 
spite of care provided by the medical 
staff.  Symptoms progressed over time and 
with increased difficulty with weight 
bearing activities, he sought further 
medical care last year.  He noted the 
need to ambulate frequently with crutches 
due to the discomfort.  

X-rays at the time of my initial 
evaluation reveals (sic) significant 
calcium deposit within the substance of 
the Achilles' tendon in the 
retrocalcaneal bursa region.  Significant 
deformity and malunion was present to a 
medial malleolus fracture site from the 
old injury.  Mild degenerative changes 
were present to the ankle joint.  
Physical findings at the time of 
evaluation revealed mild limitations of 
motion to the ankle joint with mild 
tenderness to palpation of the joint.  

Significant Achilles' tendon insertion 
tenderness was present with sharp 
discomfort with deep palpation.  He 
addressed this as the major source of his 
ongoing discomfort.

On 4-22-03 he underwent surgical 
debridement of the Achilles' tendon 
calcium deposits with additional excision 
of the prominent superior calcaneus 
tuberosity.  Following a prolonged 
healing course, he noted resolution of 
his symptoms.  He has been satisfied with 
his present postoperative progress.

Based on the patient's history of 
original injury as well as the x-ray and 
physical findings, in my opinion (the 
veteran) sustained a significant ankle 
fracture as well as significant injury to 
the Achilles' tendon insertion site with 
symptoms progressing over the years.  

Progressive disability and limitations 
resulted in the significant discomfort 
for which he was initially evaluated by 
myself in April of 2003.  He has done 
well postoperatively.  

I remain concerned however, regarding the 
damage incurred to the Achilles' tendon 
insertion site as well as residual 
deformity present to the medial malleolus 
fracture site and the secondary 
degenerative changes to the ankle joint.  
The pathology may require further 
evaluation and treatment considerations 
in the future. 

Additional VA examinations were undertaken in February 2005, 
reports from which are in the file. 

The VA examiner provided the following summary opinion:

This provider is asked to list the 
probable etiology of pathology first 
noted in March 2000 in order to make the 
most likely to least likely and to 
provide the complete rationale for the 
ranking.  This provider cannot provide 
pathology or etiology for the veteran's 
left heel tendonitis.  It could be 
overuse of the left foot/ankle, it could 
be due to the veteran's obesity, it could 
have been as a result of his old left 
knee surgery causing vet to bear weight 
on the left heel incorrectly, it could be 
a result of an old injury incurred in the 
military as Dr. (A) suggested.  Hence any 
remark by this provider is mere 
speculation. 

In this case, the Board acknowledges that the evidence is not 
entirely unequivocal, primarily because the medical records 
have been lost due to no fault of the veteran's.

Nonetheless, the Board finds his allegations as to inservice 
injury to be entirely credible.  Furthermore, they are in 
great part corroborated in the personnel records in the file 
relating to his MOS and associated activities.  His rationale 
therefor makes infinite sense in the context of his having 
had a left ankle/heel injury that took him from fixing 
engines, which he loved, to being a clerk, for which he was 
neither trained nor well- suited, but for which he 
nonetheless gave it the proverbial "old Marine try". 

There is a clearly documented ongoing and entirely consistent 
history of left ankle/heel injury in service and no sign of 
any pre-service problems.  He has had left heel and ankle 
problems ever since.  

A specific and detailed medical opinion from his orthopedic 
surgeon is to the effect that the left heel and ankle injury 
in service was the beginning of his ongoing problems.  

And while the recent VA examiner cannot confirm or deny the 
opinion, that option has been acknowledged as one viable 
possibility.  

The evidence to grant service connection need not be 
unequivocal and entirely definitive, but must merely raise a 
doubt.  That has been done herein, and that is sufficient.  
The Board is constrained from contradicting the medical 
opinions.

All in all, the Board finds that a doubt is raised that an 
initial left ankle/heel injury in service was the precipitant 
cause for underlying left heel and ankle problems.  Any doubt 
raised in that regard must be resolved in his favor, and 
service connection is in order.  


ORDER

Service connection for a left ankle/heel disorder is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


